


EXHIBIT 10.01


THIRD AMENDMENT
to
REINSURANCE POOLING AGREEMENT
AMENDED AND RESTATED
as of JANUARY 1, 2011


This Third Amendment (the “Third Amendment”) to the Reinsurance Pooling
Agreement Amended and Restated as of January 1, 2011 (the “A&R Pooling
Agreement”), as amended by the First Amendment and Second Amendment to the A&R
Pooling Agreement (the A&R Pooling Agreement and the First Amendment and Second
Amendment are collectively referred to as the “2011 Pooling Agreement”) is made
by and among State Automobile Mutual Insurance Company (“State Auto Mutual”),
State Auto Property & Casualty Insurance Company (“State Auto P&C”), Milbank
Insurance Company (“Milbank”), State Auto Insurance Company of Wisconsin (“SA
WI”), State Auto Insurance Company of Ohio (“SA OH”), Meridian Security
Insurance Company (“Meridian Security”), Patrons Mutual Insurance Company of
Connecticut (“Patrons”), Rockhill Insurance Company (“RIC”), Plaza Insurance
Company (“PIC”), American Compensation Insurance Company (“ACIC”), and
Bloomington Compensation Insurance Company (“BCIC”) (collectively, the “Pooled
Companies”). This Third Amendment shall be effective and operative as of 12:01
a.m. on July 1, 2014.
Background Information
Meridian Citizens Mutual Insurance Company (“Meridian Citizens”) is being merged
with and into State Auto Mutual, with State Auto Mutual being the surviving
entity. As a result of the merger, Meridian Citizens will cease to exist and
will no longer be a party to the 2011 Pooling Agreement. Accordingly, with this
Third Amendment, the parties hereto intend to amend the 2011 Pooling Agreement
as necessary to remove all references to Meridian Citizens as a party to the
2011 Pooling Agreement. Furthermore, this Third Amendment will reflect that
State Auto Mutual’s “Respective Percentage” under the 2011 Pooling Agreement has
been increased to 34.5% from 34.0% as a result of the merger of Meridian
Citizens with and into State Auto Mutual.
Statement of Agreement
In consideration of the mutual covenants set forth herein and INTENDING TO BE
LEGALLY BOUND HEREBY, the parties to this Third Amendment agree to amend the
2011 Pooling Agreement as follows:
1.
Capitalized terms used in this Third Amendment (including the Background
Information) which are not otherwise defined herein shall have the meanings
ascribed such terms in the 2011 Pooling Agreement.

2.
Effective 12:01 a.m. on July 1, 2014, Meridian Citizens will be removed as a
party to the 2011 Pooling Agreement, and each provision of the 2011 Pooling
Agreement will be deemed amended or deleted as necessary to remove any and all
references to Meridian Citizens as of 12:01 a.m. on July 1, 2014.
Notwithstanding the foregoing, this Third Amendment shall only become operative
if it has been approved, or deemed approved, by all insurance regulators whose
approval is necessary to implement the terms of this Third Amendment with
respect to Meridian Citizens. If not approved as described in this section, this
Third Amendment shall be deemed null and void and shall not become operative to
amend the 2011 Pooling Agreement in any manner whatsoever.







--------------------------------------------------------------------------------




3.
Effective July 1, 2014 at 12:01 a.m., Section 2 of the First Amendment and
Section 3 of the Second Amendment shall be deleted in their entirety, and
Paragraph (c) of Section 1 of the A&R Pooling Agreement shall be deleted in its
entirety and replaced by the following:

(c) “Respective Percentage” shall be:
As to SA OH        
0.0
%
As to SA WI
 
0.0
%
As to Milbank
 
14.0
%
As to State Auto P&C
 
51.0
%
As to State Auto Mutual
 
34.5
%
As to Meridian Security
 
0.0
%
As to Patrons
 
0.5
%
As to RIC
 
0.0
%
As to PIC
 
0.0
%
As to ACIC
 
0.0
%
As to BCIC
 
0.0
%

                
4.
Effective July 1, 2014 at 12:01 a.m., Section 5 of the First Amendment and
Section 4 of the Second Amendment shall be deleted in their entirety, and
Paragraph (q) of Section 9 of the A&R Pooling Agreement shall be deleted in its
entirety and replaced by the following:

“(q) The parties hereto shall, as of 12:01 a.m. on July 1, 2014, participate on
the basis of 34.5% for State Auto Mutual, 51.0% for State Auto P&C, 14.0% for
Milbank, 0.0% for SA WI, 0.0% for SA OH, 0.0% for Meridian Security, 0.5% for
Patrons, 0.0% for RIC, 0.0% for PIC, 0.0% for ACIC and 0.0% for BCIC in all of
the underwriting operations of each of the parties hereto, except as otherwise
expressly excluded herein.”
5.
This document is an amendment to the 2011 Pooling Agreement. In the event of any
inconsistencies between the provisions of the 2011 Pooling Agreement and this
Third Amendment, the provisions of this Third Amendment shall control. Except as
expressly amended hereby, the 2011 Pooling Agreement shall continue in full
force and effect without change for the balance of the term thereof.

IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment on
July 2, 2014.
 
 
State Automobile Mutual Insurance Company
 
 
State Auto Property & Casualty Insurance Company
 
 
Milbank Insurance Company
 
 
State Auto Insurance Company of Wisconsin
 
 
State Auto Insurance Company of Ohio    
 
 
Meridian Security Insurance Company
 
 
Patrons Mutual Insurance Company of Connecticut
 
 
Rockhill Insurance Company
 
 
Plaza Insurance Company
 
 
American Compensation Insurance Company
 
 
Bloomington Compensation Insurance Company
 
 
 
Attest:
 
 
/s/ James A. Yano
By
/s/ Steven E. English
James A. Yano, Secretary
 
Steve E. English, Senior Vice President





